NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                             ROBERT O., Appellant,

                                         v.

                            MARY B., A.B., Appellees.

                              No. 1 CA-JV 18-0355
                                FILED 3-5-2019


            Appeal from the Superior Court in Maricopa County
                              No. JS17394
             The Honorable Glenn A. Allen, Judge Pro Tempore

                                   AFFIRMED


                                    COUNSEL

Maricopa County Legal Defender’s Office, Phoenix
By Jamie R. Heller
Counsel for Appellant

Fadell, Cheney & Burt, P.L.L.C., Phoenix
By Gary A. Fadell, Robert J. Ross
Counsel for Appellee Mary B.
                       ROBERT O. v. MARY B., A.B.
                          Decision of the Court



                      MEMORANDUM DECISION

Judge James P. Beene delivered the decision of the Court, in which
Presiding Judge David D. Weinzweig and Judge Kent E. Cattani joined.


B E E N E, Judge:

¶1           Robert O. (“Father”) appeals a superior court order
terminating his parental rights to his biological child A.B. Because Father
has shown no error, the order is affirmed.

                FACTS AND PROCEDURAL HISTORY1

¶2            A.B. was born in March 2008 and lived with her mother,
Shirley B. (“Mother”), and Mother’s parents, Mary and Christopher
(“Grandparents”), since birth.2 Though initially involved in A.B.’s life,
Father concedes he has not visited or spoken with his daughter since July
2010. Grandmother testified it has been even longer, since June 2009.
Father ended his relationship with Mother and married his current wife in
early 2010. When Mother passed away in August 2017, Father still did not
contact A.B., or Grandmother, although he knew the contact information
and address.

¶3            Grandmother testified that Father was never prevented from
having a relationship with A.B., and that Mother contacted Father in March
2010, and again in December 2010, explaining how he could best contact
A.B. Father testified to the contrary, describing how he tried to have a



1       “[W]e view the evidence and reasonable inferences to be drawn from
it in the light most favorable to sustaining the court’s decision.” Jordan C.
v. Ariz. Dep’t of Econ. Sec., 223 Ariz. 86, 93, ¶ 18 (App. 2009).

2      Grandparents served as A.B.’s guardians since March 2009, when
Mother and Father, both having no employment at the time, signed a
temporary guardianship authorization for A.B. to be placed on
Grandfather’s health insurance plan. The guardianship documents were
delivered to the superior court and formalized as a permanent
guardianship in April 2009.



                                     2
                        ROBERT O. v. MARY B., A.B.
                           Decision of the Court

relationship with A.B. Paternal grandmother and Father’s current wife also
testified that Grandparents pushed Father out of A.B.’s life.

¶4            In their petition to terminate Father’s parental rights,
Grandparents alleged two statutory grounds for termination:
1) abandonment; and 2) neglect and willful abuse. See Ariz. Rev. Stat.
(“A.R.S.”) § 8-533(B)(1), (2).

¶5            After a three-day termination hearing, the superior court
granted Grandparents’ petition, finding Father abandoned A.B.3 Father
timely appealed. We have jurisdiction pursuant to A.R.S. §§ 8-235, 12-
120.21(A)(1) and -2101(A)(1).

                                DISCUSSION

¶6            Father argues the superior court erred by: 1) concluding that
reasonable evidence supported its finding that Father abandoned A.B.;
2) finding that termination of Father’s parental rights was in A.B.’s best
interests; and 3) failing to set aside the permanent guardianship, which
Father contends is void for lack of jurisdiction.

¶7             The right to parent one’s child is fundamental but not
absolute. Kent K. v. Bobby M., 210 Ariz. 279, 284, ¶ 24 (2005). The superior
court may terminate parental rights if it finds, “by clear and convincing
evidence, at least one of the statutory grounds set out in section 8-533,”
Michael J. v. Ariz. Dep’t of Econ. Sec., 196 Ariz. 246, 249, ¶ 12 (2000), and by a
preponderance of the evidence that termination is in the child’s best
interests, Kent K., 210 Ariz. at 284, ¶ 22. Because the superior court “is in
the best position to weigh the evidence, observe the parties, judge the
credibility of witnesses, and make appropriate findings,” we will accept its
findings of fact unless no reasonable evidence supports them. Jesus M. v.
Ariz. Dep’t of Econ. Sec., 203 Ariz. 278, 280, ¶ 4 (App. 2002). We will reverse
a termination order only for an abuse of discretion or clearly erroneous
findings. Mary Lou C. v. Ariz. Dep’t of Econ. Sec., 207 Ariz. 43, 47, ¶ 8 (App.
2004).




3      The superior court found that Grandparents failed to prove the
neglect and abuse ground. See A.R.S. § 8-533(B)(2).


                                        3
                        ROBERT O. v. MARY B., A.B.
                           Decision of the Court

I.     Reasonable Evidence Supported the Superior Court’s Finding that
       Father Abandoned A.B.

¶8            Father argues the superior court abused its discretion because
1) no reasonable evidence supported its finding of abandonment, 2) the
court violated Father’s due process rights when it denied his request to visit
with A.B., and 3) the court failed to address Father’s parental fitness.

¶9            “Abandonment” is defined as:

       the failure of a parent to provide reasonable support and to
       maintain regular contact with the child, including providing
       normal supervision. Abandonment includes a judicial
       finding that a parent has made only minimal efforts to
       support and communicate with the child. Failure to maintain
       a normal parental relationship with the child without just
       cause for a period of six months constitutes prima facie
       evidence of abandonment.

A.R.S. § 8–531(1).

¶10            We assess abandonment objectively based on the parent’s
conduct, not subjective intent. Michael J., 196 Ariz. at 249-50, ¶ 18. “What
constitutes reasonable support, regular contact, and normal supervision
varies from case to case.” Id. at 250, ¶ 20 (citation omitted). The court
should also review “whether the parent has taken steps to establish and
strengthen the emotional bonds linking him or her with the child.” Kenneth
B. v. Tina B., 226 Ariz. 33, 37, ¶ 21 (App. 2010); see also Michael J., 196 Ariz.
at 251, ¶ 25 (“The burden to act as a parent rests with the parent, who
should assert his legal rights at the first and every opportunity.”).

¶11          Here, Father provided no support to A.B. for at least the last
eight years. Although Father recently sent several checks worth $25.00 on
a monthly basis, his attempt was minimal and only in response to these
termination proceedings. Father admitted during the hearing that he has
had no contact with A.B. since July 2010; Father did not contact A.B. even
after Mother died in August 2017.

¶12           Although Father argues Grandmother prevented him from
having a relationship with A.B., the record says otherwise. Father knew
how and where to contact A.B., but he never did. Moreover, the court did
not find Father’s testimony to be credible. See Jesus M., 203 Ariz. at 280, ¶ 4.
Father took no steps to establish an emotional bond with A.B. See Kenneth
B., 226 Ariz. at 37, ¶ 21. He did not even assert his legal rights until


                                       4
                        ROBERT O. v. MARY B., A.B.
                           Decision of the Court

Grandparents initiated this legal action. See Michael J., 196 Ariz. at 250-51,
¶¶ 22, 25. (“[W]hen circumstances prevent the . . . father from exercising
traditional methods of bonding with his child, he must act persistently to
establish the relationship however possible and must vigorously assert his
legal rights to the extent necessary.”) (quotation omitted).

¶13            Father further argues that the court’s denial of his request to
participate in therapeutic visits with A.B. was “analogous to terminating
Father’s parental right without due process of a trial,” citing Maricopa
County Juvenile Action No. JD-5312, 178 Ariz. 372, 375 (App. 1994) (“[A]n
order terminating visitation is analogous to an order terminating the
parent-child relationship because it deprives [a parent] of [his or] her right
of association.”). The record, however, provides substantial evidence of
Father’s abandonment for over eight years before this action was
commenced. Moreover, no visitations were terminated here, as they were
in Juvenile Action No. JD-5312, and Father was provided with due process of
law. Father’s argument, thus, has no merit.

¶14           Father also argues the court failed to consider his ability to
parent A.B. before finding abandonment and terminating his parental
rights. Father’s ability to parent, however, is not relevant to the statutory
ground of abandonment. See A.R.S. § 8-533(B)(1). The record fully supports
the superior court’s finding of abandonment.

II.    Sufficient Evidence Supported the Superior Court’s Best-Interests
       Finding.

¶15            Father argues that reasonable evidence does not support the
superior court’s finding that termination of Father’s parental rights was in
A.B.’s best interests.

¶16            In the best-interests inquiry—a fact-specific, case-by-case
determination primarily focused on the child—the court balances a parent’s
interest in maintaining a relationship with his or her child (diluted by the
existence of a termination ground) against the child’s interest in a safe and
stable home life. Demetrius L. v. Joshlynn F., 239 Ariz. 1, 4, ¶¶ 13, 15 (2016);
Kent K., 210 Ariz. at 286, ¶ 35. Termination must affirmatively benefit the
child or eliminate a detriment of the parental relationship. Dominique M. v.
Dep’t of Child Safety, 240 Ariz. 96, 98, ¶ 8 (App. 2016). In making the best-
interests determination, the superior court may consider evidence that the
child is adoptable or that an existing placement is meeting the child’s needs.
Mary Lou C., 207 Ariz. at 50, ¶ 19. Another factor the court “may properly
consider in favor of severance is the immediate availability of an adoptive



                                       5
                        ROBERT O. v. MARY B., A.B.
                           Decision of the Court

placement.” Audra T. v. Ariz. Dep’t of Econ. Sec., 194 Ariz. 376, 377, ¶ 5 (App.
1998).

¶17          Here, the superior court found that A.B. lived with her
Grandparents since birth in 2008, they are providing a “loving and
nurturing home,” and A.B. feels “comfortable and . . . safe” in their family.
Grandparents are also “ready, willing and able to adopt” A.B. The superior
court further found that removing A.B. from the “only home she’s ever
known and placing her with her [F]ather, who is a stranger to her, would
be a detriment to her.”

¶18            The superior court’s best-interests finding was supported by
sufficient evidence. See Kent K., 210 Ariz. at 284, ¶ 22; Audra T., 194 Ariz. at
377, ¶ 5.

III.   The Issue of the Permanent Guardianship’s Validity is Moot.

¶19           Father asserts that the superior court’s order granting
Grandparents a permanent guardianship of A.B. is void for lack of
jurisdiction because Father was not properly served with process.

¶20           Whether Father was properly served regarding the
permanent guardianship has no practical effect or relevance to the court’s
finding that Father abandoned A.B. Therefore, this issue is moot. See Arpaio
v. Maricopa Cty. Bd. of Supervisors, 225 Ariz. 358, 361, ¶ 7 (App. 2010) (“A
case becomes moot when an event occurs which would cause the outcome
of the appeal to have no practical effect on the parties.”) (quotation
omitted).

IV.    Attorneys’ Fees on Appeal.

¶21          Neither party requested attorneys’ fees incurred on appeal,
and we award none. Grandmother, however, is entitled to recover her costs
on appeal pursuant to A.R.S. § 12-342 upon compliance with Arizona Rule
of Civil Appellate Procedure 21.




                                       6
                     ROBERT O. v. MARY B., A.B.
                        Decision of the Court

                            CONCLUSION

¶22          For the foregoing reasons, we affirm the superior court’s
order terminating Father’s parental rights to A.B.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                     7